COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-512-CR
 
JOHNSON BILL ACQUAYE                                                        
   APPELLANT
V.
THE STATE OF TEXAS                                                                 
STATE
----------
FROM THE 297TH DISTRICT
COURT OF TARRANT COUNTY
----------
MEMORANDUM
OPINION(1) AND JUDGMENT
----------
       
We have considered appellant's "Amended Motion To Dismiss Appeal." The
motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.
App. P. 42.2(a). No decision of this court having been delivered before we
received this motion, we grant the motion and dismiss the appeal. See id.;
Tex. R. App. P. 43.2(f).
 
                                                       
   PER CURIAM
 
PANEL D: CAYCE, C.J.; DAY and LIVINGSTON,
JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: June 12, 2003

1. See Tex. R. App. P. 47.4.